    Case: 1:19-cr-00567 Document #: 74 Filed: 10/28/19 Page 1 of 1 PageID #:359




                     UNITED STATES DISTRICT COURT
           NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


UNITED STATES OF AMERICA,                    )
                                             )
                                Plaintiff,   )
                                             ) Case No.: 19 CR 567
              v.                             )
                                             )
ROBERT KELLY,                                )
                                             ) Judge Leinenweber
                           Defendant.        )



               MOTION TO ADOPT MOTION TO DISMISS (Dkt. 71)


      NOW COMES the Defendant, ROBERT KELLY, requesting that this Court

allow him to adopt the Motion to Dismiss filed by codefendant McDavid, in its

entirety, as if his own.

                                             Respectfully submitted,
                                             /s/ Steven Greenberg


Attorneys for Defendant:

STEVEN A. GREENBERG                          LEONARDMEYER, LLP
Greenberg Trial Lawyers                      Michael I. Leonard
Attorney at Law                              120 North LaSalle – 12th Floor
53 W. Jackson Blvd., Suite 1260              Chicago, Illinois 60602
Chicago, IL 60604                            (312) 380-6659 (p)
(312) 879-9500                               (312) 264-0671 (f)
Steve@GreenbergCD.com                        mleonard@leonardmeyerllp.com

Christopher T. Grohman
190 S. LaSalle St. Suite 3700
Chicago, IL 60603-3433
P: +1 312 499 0118
